Citation Nr: 0917032	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1968 to June 
1970.  The Veteran has unverified service from June 1970 to 
June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2008.  This matter was 
originally on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The competent medical evidence includes a diagnosis of 
PTSD.

2.  There is sufficient evidence of record to corroborate the 
Veteran's account of at least one of his claimed in-service 
stressors; the Veteran's PTSD diagnosis is based on traumatic 
events experienced while serving in the Republic of Vietnam.   


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

First, the Board finds that there has been substantial 
compliance with its prior Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  For reasons discussed more fully below, the 
Board is granting the Veteran's claim of entitlement to 
service connection for PTSD.  Consequently, any breach of 
either VA's statutory duty to notify or to assist under the 
Veteran's Claims Assistance Act cannot be considered 
prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; and Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed.  Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist as they pertain to the claim is unnecessary at 
this time.  Accordingly, the Board will proceed with 
appellate review. 

Legal Criteria

The Veteran is claiming entitlement to service connection for 
PTSD as a result of several Vietnam experiences.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Board first finds that the medical evidence establishes a 
PTSD diagnosis.  First, the record contains a letter from Dr. 
J.C., a private internal medicine physician, dated in 
November 2005.  In that letter, the doctor stated he had been 
treating the Veteran since June 2004 and that the Veteran had 
a previous PTSD diagnosis.  He prescribed effexor and 
alprazolam to the Veteran.  The record also contains a 
thorough psychiatric evaluation dated in June 2007 by Dr. 
J.M., a private physician.  Dr. J.M. interviewed the Veteran 
over two days and interviewed his brother and sister-in-law 
on multiple occasions.  Based on the interviews, Dr. J.M. 
noted symptoms of depressed mood with frequent suicidal 
thoughts, low motivation, chronic anxiety and panic attacks 
two to three times per week.  The Veteran reported that he 
was essentially housebound and does not leave the house for 
two to three weeks at a time, sometimes going without food to 
avoid shopping.  He reported nightmares two to three times 
per week and constant intrusive thoughts about Vietnam.  

Dr. J.M. diagnosed delayed onset PTSD, major depression and 
suicidal ideation and noted a Global Assessment of 
Functioning (GAF) score of 35.  She explained that the 
Veteran was totally occupationally and socially impaired, 
with an inability to maintain effective relationships.  He 
was unable to perform activities of daily living, including 
keeping up with personal hygiene.  She stated that his 
psychiatric disability directly stemmed from PTSD symptoms 
caused by traumatic events in Vietnam.  

The Veteran received a VA examination in February 2009; the 
examiner diagnosed schizoaffective disorder that was not 
related to service and found that the Veteran did not show 
clinical impairment in social or occupational functioning 
severe enough for a PTSD diagnosis.  However, the examiner 
noted many symptoms similar to those described in Dr. J.M.'s 
report, including an inability to leave the house, minimal 
social interaction, depressed mood, nightmares, anxiety, 
panic attacks, memory problems, recurrent and intrusive 
distressing recollections of stressors, an exaggerated 
startle response and hypervigilance.  The Veteran reported 
that he experienced these symptoms on and off since his time 
in Vietnam.  Even though the VA examiner stated that 
psychometric testing scores were consistent with a diagnosis 
of PTSD, she did not diagnose the Veteran with PTSD.  
Further, the examiner did not explain why she diagnosed the 
Veteran with schizoaffective disorder. 

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. 
App.120, 124 (2007).  The Board must weigh the credibility 
and probative value of the medical opinions, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board 
finds the probative value of the June 2007 psychiatric 
evaluation by Dr. J.M. weighs in favor of the Veteran's claim 
because the doctor explained the factors that led to the 
diagnosis of PTSD.  Since the February 2009 VA examiner did 
not explain the reasoning behind the diagnosis of 
schizoaffective disorder, the Board gives less weight to that 
opinion.  In sum, the Board finds that there is competent 
medical evidence diagnosing the Veteran with PTSD that is 
related to his experiences in the Republic of Vietnam.  

Next, the Board considers whether the evidence establishes 
the occurrence of any of the Veteran's claimed stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  As a 
preliminary matter, the Board notes that the evidence fails 
to show that the Veteran engaged in combat with the enemy.  
While the Veteran's DD Form 214 showed that he earned 
numerous medals and awards for his honorable service, there 
is no evidence that the awards were indicative of combat.  
Moreover, the Veteran's military occupational specialty-
general vehicle repairman-is not combat-related.  The 
evidence of record, by itself, fails to show that the Veteran 
personally participated in events constituting an actual 
fight or encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  Thus, verification of the claimed stressors can only 
be satisfied by corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of the 
claimed stressors. 

In the June 2007 psychiatric evaluation report, Dr. J.M. 
noted the Veteran's two main claimed stressors.  One occurred 
when the Veteran was a section chief and he sent a soldier 
out on patrol; the soldier was later ambushed and killed.  
The Veteran stated that he felt responsible for the soldier's 
death.  The second incident reportedly occurred during the 
Tet Offensive when the Veteran's camp was nearly overrun 
while he was on guard duty.  

The Veteran was able to remember the name of the soldier who 
had been killed.  Records obtained from the National Archives 
at the Board's request verify that the Veteran was assigned 
to the same battalion, company and unit as the soldier at the 
time of his death.  The soldier died on June [redacted], 1970 as a 
result of an explosive device.  The Board finds, as the RO 
concluded in its March 2009 supplemental statement of the 
case, that the above evidence is sufficient to verify the 
Veteran's in-service stressor.  (The reference to the "Tet 
Offensive" raises questions because the event occurred in 
June 1970.  This comment, however, was by the examiner and 
not directly by the veteran.)

In the instant case, the Board recognizes that the Veteran 
claimed stressors that have not been verified.  However, the 
June 2007 diagnosis and opinion was based in part on the 
verified stressor.  The fact that the soldier's death was not 
the sole stressor does not negate the opinion that supports 
the contended causal relationship.  The medical evidence on 
file satisfies the requirements of 38 C.F.R. § 3.304(f) that 
there be a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) and that there be competent medical 
evidence linking the Veteran's PTSD to a verified stressor. 

The Board concludes that evidence for and against the claim 
for service connection for PTSD is probably at least in 
approximate balance.  Accordingly, the Board will resolve the 
benefit of the doubt in the Veteran's favor and grant service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


